Name: Council Directive 95/52/EC of 25 October 1995 amending Directive 90/675/EEC laying down the principles governing the organization of veterinary checks on products entering the Community from third countries
 Type: Directive
 Subject Matter: agricultural policy;  cooperation policy;  trade policy;  European construction;  animal product
 Date Published: 1995-11-08

 Avis juridique important|31995L0052Council Directive 95/52/EC of 25 October 1995 amending Directive 90/675/EEC laying down the principles governing the organization of veterinary checks on products entering the Community from third countries Official Journal L 265 , 08/11/1995 P. 0016 - 0016COUNCIL DIRECTIVE 95/52/EC of 25 October 1995 amending Directive 90/675/EEC laying down the principles governing the organization of veterinary checks on products entering the Community from third countriesTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the establishment of the internal market made it necessary to fix common principles for veterinary checks given that internal border checks were to be abolished; Whereas Directive 90/675/EEC (3) lays down the principles governing the organization of veterinary checks on products entering the Community from third countries; Whereas, in order to facilitate the move to the new system of veterinary checks, it is possible for the Commission, pursuant to Article 30 of the abovementioned Directive, to take transitional measures until 30 June 1995; Whereas, by Decision 92/571/EEC (4), the Commission took transitional measures taking into account the difficulties of carrying out veterinary checks on non fully-harmonized products at the external border; Whereas it has not been possible to put in place, within the existing time frame, all the necessary checking arrangements, and in particular to complete the process of harmonizing the import conditions for animal products originating in third countries; Whereas, in order to avoid disruption of trade in animal products, it is necessary to extend the possibility of taking transitional measures for a limited period of time, given that the deadline provided for this purpose was reached on 30 June 1995, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 30 of Directive 90/675/EEC, 'for three years` shall be replaced by 'until 31 December 1996`. Article 2 This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1995. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 25 October 1995. For the Council The President L. ATIENZA